Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-12-1998

United States v. Vitale
Precedential or Non-Precedential:

Docket 98-5072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Vitale" (1998). 1998 Decisions. Paper 261.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/261


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed November 12, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-5072

UNITED STATES OF AMERICA

v.

FRANCIS X. VITALE,
       Appellant

On Appeal from the United States District Court

for the District of New Jersey

(D.C. No. 97-cr-00573)

Argued July 9, 1998

Before: SLOVITER, ROTH, Circuit Judges, and
FULLAM,* District Judge

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed

on November 6, 1998, be amended as follows:

Page 1, correct *footnote to read:

       * Hon. John P. Fullam, Senior United States District
       Judge for the Eastern District of Pennsylvania, sitting
       by designation.

                                By the Court,
_________________________________________________________________

* Hon. John P. Fullam, Senior United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
Dated: November 12, 1998      /s/ Dolores K. Sloviter
                              Circuit Judge

A True Copy:
       Teste:

Clerk of the United States Court of Appeals
for the Third Circuit